Case: 14-3085      Document: 17      Page: 1     Filed: 09/03/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  JIMMI TYLER REBISH,
                        Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3085
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-13-0494-W-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Jimmi Tyler Rebish moves for leave to proceed in
 forma pauperis. The Department of the Interior moves to
 recaption this matter to designate the Merit Systems
 Protection Board as the respondent.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
Case: 14-3085         Document: 17   Page: 2     Filed: 09/03/2014



 2                                   REBISH   v. MSPB



 Board reaches the merits of the underlying case. We
 determine that the Board should be designated as the
 respondent.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion for leave to proceed in forma pauperis
 is granted.
      (2) The motion to recaption is granted. The revised
 official caption is reflected above.
     (3) The Board’s informal brief is due within 21 days
 from the date of filing of this order.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24